Name: Commission Regulation (EC) No 659/2004 of 7 April 2004 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  national accounts
 Date Published: nan

 Avis juridique important|32004R0659Commission Regulation (EC) No 659/2004 of 7 April 2004 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings Official Journal L 104 , 08/04/2004 P. 0095 - 0096Commission Regulation (EC) No 659/2004of 7 April 2004amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdingsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community(1), and in particular Articles 4(4), 5(5) and 6(2) thereof,Whereas:(1) By Commission Regulation (EC) No 660/2004 of 7 April 2004 amending the Annex to Council Regulation No 79/65/EEC as regards the list of divisions(2), in that Annex, the single division "Belgium" has been split in three divisions. The numbers of returning holdings per division in Belgium should therefore be introduced in Annex I to Commission Regulation (EEC) No 1859/82(3).(2) The development of data delivery and control procedures has made the report on the implementation of the selection plan for returning holdings referred to in Article 6 of Regulation (EEC) No 1859/82 obsolete. Article 6 and Annex II to Regulation (EEC) No 1859/82 should therefore be deleted.(3) Regulation (EEC) No 1859/82 should therefore be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1859/82 is amended as follows:1. Article 6 is deleted;2. Annex I is amended in accordance with the Annex to this Regulation;3. Annex II is deleted.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.It shall apply from the 2004 accounting year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ 109, 23.6.1965, p. 1859/65. Regulation as last amended by Regulation (EC) No 2059/2003 (OJ L 308, 25.11.2003, p. 1).(2) See page 97 of this Official Journal.(3) OJ L 205, 13.7.1982, p 40. Regulation as last amended by Regulation (EC) No 1555/2001 (OJ L 205, 31.7.2001, p. 21).ANNEXIn Annex I to Regulation (EEC) No 1859/82, the line concerning Belgium is replaced by the following:">TABLE>"